To vacate order allowing an appeal from tbe probate of a will.
Denied April 27, 1894, with costs.
Tbe petition for leave was filed on behalf of a minor heir, residing in Nebraska, by bis guardian, appointed since tbe probate of the will, and alleged, amongst other things, that 'neither tbe minor nor bis parents bad any knowledge or notice of tbe *144proceedings to probate tbe will or of its probate until too late to appeal.
Upon the motion to set aside tbe order, tbe only point made was as to tbe sufficiency of tbe petition and its verifications, tbe jurat setting forth that “tbe same is true to tbe best of bis knowledge, in formation and belief.”